I dissent to the majority opinion for the reason that the deed in the present case was shown to have been executed by Cyntha Talley in favor of plaintiff without consideration.
The great weight of authority supports the view that the grantee is not entitled to a reformation of a voluntary conveyance made without any consideration, as against the heirs of the grantor, after the latter's death. See 69 A. L. R. 427, and cases cited thereunder. I am of the opinion that the majority rule is the proper rule to be applied under the existing facts in the case at bar.